     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.118 Page 1 of 11

1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                SOUTHERN DISTRICT OF CALIFORNIA
10
11    ALEJANDRO MARRON,                                     Case No.: 19cv1344-BAS (MSB)
12                                         Plaintiff,
                                                            REPORT AND RECOMMENDATION TO
13    v.                                                    DISMISS CASE FOR FAILURE TO
                                                            PROSECUTE
14    S. SAHA, M.D., et al.,
15                                      Defendants.

16
17          This Report and Recommendation is submitted to United States District Judge
18    Cynthia Bashant pursuant to 28 U.S.C. § 636(b) and Civil Local Rules 72.1(c) and 72.3(e)-
19    (f) of the United States District Court for the Southern District of California. For the
20    following reasons, the Court RECOMMENDS that the instant matter be DISMISSED
21    WITH PREJUDICE.
22                                        I.     BACKGROUND
23          On July 18, 2019, Plaintiff, who was detained at Substance Abuse Treatment
24    Facility and State Prison (“SATF”) in Corcoran, California, and proceeding pro se, filed
25    the instant action pursuant to the Civil Rights Act, 42 U.S.C. § 1983. (ECF No. 1.) His
26    Complaint alleges that doctors at both R.J. Donovan Correctional Facility (“RJD”) and
27    SATF violated his 8th Amendment rights by failing to provide medical treatment for his
28    knee condition. (Id. at 12-13.)
                                                        1
                                                                                    19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.119 Page 2 of 11

1           Defendants filed a Motion to Dismiss on October 28, 2019, which Plaintiff
2     opposed. (See ECF Nos. 7 & 9.) The Honorable District Judge adopted this Court’s
3     Report and Recommendation to deny Defendants’ Motion to Dismiss [ECF No. 10] on
4     June 16, 2020. (ECF No. 11.)
5           On July 14, 2020, shortly after Defendants filed their Answer to Plaintiff’s
6     Complaint and while Plaintiff was still in custody at SATF, the Court issued an order
7     scheduling a telephonic Case Management Conference (“TCMC”) for August 27, 2020
8     before Magistrate Judge Michael S. Berg. (ECF No. 14; see also ECF No. 13.) Because
9     Plaintiff was incarcerated at the time, the Court ordered counsel for Defendants to
10    arrange Plaintiff’s telephonic appearance from prison at the TCMC. (Id. at 2.) On
11    August 27, 2020, at the time set for the TCMC, Defendants’ counsel called the Court, but
12    Plaintiff did not appear with him. (ECF No. 15.) Defense counsel advised the Court that
13    according to the litigation coordinator at the prison where Plaintiff was last housed,
14    Plaintiff had paroled effective August 13, 2020 and was out of custody. (See ECF No. 16
15    at 1; ECF No. 20 at 2.) The Court reset the TCMC for October 7, 2020 and again ordered
16    counsel for Defendants to arrange the joint call to chambers. (See ECF No. 16.)
17          Plaintiff again failed to appear at the October 7, 2020 TCMC, despite the Court
18    serving the order to the Plaintiff’s address of record and Defense counsel’s office serving
19    Plaintiff with the Court’s order at an alternative address that Defendants’ counsel
20    obtained from Plaintiff’s parole agent. (ECF No. 18; see also ECF Nos. 16, 17, 20.)
21    Plaintiff did not contact the Court or Defendants’ counsel or update his contact
22    information from the prison where he had been housed when he filed his case. (See
23    Docket; ECF No. 20 at 2.)
24          The Court then issued an Order to Show Cause (“OSC”), requiring Plaintiff to
25    explain “why sanctions should not be imposed for failure to attend two telephonic Case
26    Management Conferences on August 27 and October 7, 2020,” and to “provide or
27    confirm his current address and, if applicable, telephone number to the Court.” (ECF
28    No. 19.) The OSC informed Plaintiff of his obligation to update the Court and opposing
                                                   2
                                                                                  19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.120 Page 3 of 11

1     counsel with his current address and contact information. (Id. at 2.) The Court ordered:
2     (a) Plaintiff to file a declaration addressing the issues raised by the Court no later than
3     October 21, 2020; (b) Defendants’ counsel to file a declaration explaining the steps he
4     had taken to arrange Plaintiff’s appearance by October 28, 2020; and (c) a hearing to
5     address the OSC on November 2, 2020. (Id.) The Court served the OSC by U.S. Mail to
6     both Plaintiff’s address of record and the address Defendants’ counsel obtained from
7     Plaintiff’s parole officer. (See ECF No. 19 (docket text indicating “[a]ll non-registered
8     users served via U.S. Mail Service at both addresses”).) Defendants’ counsel’s office also
9     served a copy of the OSC at the address he had obtained from his Plaintiff’s parole
10    officer. (ECF No. 20 at 2.)
11          Though not required to do so, Defendants’ counsel contacted Plaintiff at a
12    telephone number he obtained from Plaintiff’s parole officer on October 28, 2020. (Id.
13    at 3.) Plaintiff indicated that he had not received the Court’s OSC, but that he intended
14    to pursue this litigation and he would call in to the OSC hearing. (Id.) For the first time
15    on October 28, 2020, mail that the Court sent to Plaintiff’s address of record was
16    returned to the Court as undeliverable. (See ECF Nos. 21, 22.)
17          Plaintiff called in to the Court’s line on November 2, 2020, at the time scheduled
18    for the hearing. (ECF No. 23.) Based on his appearance and the representations of
19    Defendants’ counsel in October 28, 2020 declaration, the Court vacated the hearing on
20    the OSC and proceeded to hold a TCMC regarding the progress of the case. (ECF No.
21    24.) During that conference, Plaintiff indicated that he had been released on parole and
22    he intended to obtain counsel and continue with his case. He further stated that he
23    would like to participate in settlement negotiations with Defendants once more before
24    the Court issued a Scheduling Order. The Court informed Plaintiff of his obligation to
25    update his contact information with the Court, and diligently prosecute his case, with or
26    without counsel. At the conference, the Court and parties jointly selected November
27    16, 2020, at 1:30 p.m. for a Zoom CMC to further discuss settlement, and if needed,
28    scheduling of the case. The Court told Plaintiff orally that it was issuing an order
                                                    3
                                                                                    19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.121 Page 4 of 11

1     requiring Plaintiff to provide updated contact information in writing to the Court no
2     later than November 4, 2020. (See id. at 1.) The Court also informed Plaintiff that if he
3     did not provide the Court with updated information, it would not be able to send him
4     the information he would need to participate in the Zoom CMC. (See id. at 1-2.)
5     Plaintiff indicated that he understood the requirements and consequences addressed by
6     the Court. The same information and requirements were set out in the Court’s order
7     after the CMC. (Id.) Plaintiff did not file updated contact information with the Court by
8     November 4, 2020 and has not done so to date. (See Docket.)
9           On November 16, 2020, the Court held the Zoom CMC. Defendants’ counsel
10    appeared, but Plaintiff did not. (ECF No. 25.) The Court is not aware of any contact
11    from Plaintiff to the Court or Defendants’ counsel regarding this case since November 2,
12    2020. The Court issued a second Order to Show Cause on November 18, 2020, requiring
13    Plaintiff to address the failures noted above no later than December 11, 2020, and
14    informing him that failure to file a responsive declaration would result in this Court
15    recommending this case be dismissed with prejudice. (ECF No. 26.) Mail sent to
16    Plaintiff at his address of record was again returned to the Court on December 9, 2020.
17    (ECF No. 27.) At the time of this order, Plaintiff has not provided any response to the
18    Court’s November 18, 2020 Order to Show Cause. (See Docket.)
19                                      II.   LEGAL STANDARD
20          The Civil Local Rules require pro se parties to “proceed with diligence to take all
21    steps necessary to bring an action to readiness for trial,” just as those represented by
22    counsel must. CivLR 16.1(b). A person representing himself is bound by both the Civil
23    Local and Federal Rules, and “failure to comply therewith may be ground for dismissal
24    or judgment by default.” CivLR 83.11(a). Further, pro se litigants “must keep the court
25    and opposing parties advised as to current address.” CivLR 83.11(b). “If mail directed to
26    a pro se plaintiff by the clerk at the plaintiff’s last designated address is returned by the
27    Post Office, and if such plaintiff fails to notify the court and opposing parties within 60
28    ///
                                                    4
                                                                                    19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.122 Page 5 of 11

1     days thereafter of the plaintiff’s current address, the court may dismiss the action
2     without prejudice for failure to prosecute.” Id.
3               As relevant here, Federal Rule of Civil Procedure1 16 provides for sua sponte
4     sanctions, including dismissal, where a party “fails to appear at a scheduling or other
5     pretrial conference,” or “fails to obey a scheduling or other pretrial order.” Fed. R. Civ.
6     P. 16(f)(1) (referring to Fed. R. Civ. P. 37(b)(2)(A)(ii)-(vii)). Rule 41(b) provides for
7     involuntary dismissal on the merits when a “plaintiff fails to prosecute or to comply with
8     [the Federal Rules of Civil Procedure] or a court order.” Fed. R. Civ. P. 41(b). Though
9     Rule 41(b) specifically permits for involuntary dismissal pursuant to a defendant’s
10    motion, (Fed. R. Civ. P. 41(b) (“a defendant may move to dismiss the action or any claim
11    against it” under qualifying circumstances), case law clarifies that courts may dismiss
12    cases sua sponte under the rule. Hells Canyon Pres. Council v. U.S. Forest Serv., 403
13    F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which we
14    agree, is that courts may dismiss under Rule 41(b) sua sponte.”) (citing Olsen v. Mapes,
15    333 F.3d 1199, 1204 n.3 (10th Cir. 2003) (“[T]he Rule has long been interpreted to
16    permit courts to dismiss actions sua sponte for a plaintiff's failure to prosecute or
17    comply with the rules of civil procedure or court's orders.”)). A dismissal pursuant to
18    Rule 41(b) operates as an adjudication on the merits, unless the dismissal order states
19    otherwise. Fed. R. Civ. P. 41(b).
20              However, “[d]ismissal is a harsh penalty and is to be imposed only in extreme
21    circumstances.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). More
22    specifically, dismissal may only be imposed where the behavior being sanctioned was
23    “due to willfulness, fault, or bad faith.” Fjelstad v. Am. Honda Motor Co., Inc., 762 F.2d
24    1334, 1337 (1985) (internal quotation and citation omitted). Courts may consider not
25    only the effect of sanctions on the party being disciplined, but also the deterrent effect
26
27
28    1   All future references to “Rules” refer to the Federal Rules of Civil Procedure unless otherwise noted.
                                                            5
                                                                                                19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.123 Page 6 of 11

1     on future litigants and their counsel. Nat'l Hockey League v. Metro. Hockey Club, Inc.,
2     427 U.S. 639, 643 (1976). Moreover, when considering whether to impose a sanction of
3     dismissal, courts must weigh five factors:
4                  (1) the public's interest in expeditious resolution of litigation; (2)
                   the court's need to manage its docket; (3) the risk of prejudice
5
                   to the defendants; (4) the public policy favoring disposition of
6                  cases on their merits and (5) the availability of less drastic
                   sanctions.
7
8     Thompson v. Hous. Auth. of City of L. A., 782 F.2d 829, 831 (9th Cir. 1986); see also
9     Sanchez v. Rodriguez, 298 F.R.D. 460, 464 (C.D. Cal. 2014). Though a judge is to consider
10    all of these factors, this multifactor test is not “a mechanical means of determining what
11    discovery sanction is just.” Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th
12    Cir. 1998). It simply identifies the factors for the court’s consideration when
13    determining the just outcome. Id.
14                                         III.    DISCUSSION
15          Considering that the order setting the August 27, 2020 Case Management
16    Conference was issued on July 14, 2020, and served on Plaintiff at SATF without being
17    returned, (see ECF No. 14, Docket), the Court understands that Plaintiff received notice
18    of the Case Management Conference before his August 12, 2020 parole date. However,
19    it appears that Plaintiff made no effort to attend the conference, contact opposing
20    counsel, or update his information with the Court. Since Plaintiff’s failure to appear on
21    August 27, 2020, the Court requested and received the voluntary assistance of
22    Defendants’ counsel to locate Plaintiff. When he finally appeared telephonically on the
23    date scheduled for first OSC (November 2, 2020), the Court warned Plaintiff of his
24    obligations, and Plaintiff expressed an understanding of what he needed to do to avoid
25    the dismissal of his case. Since then, Plaintiff has failed to comply with court orders by
26    (1) not providing updated contact information; (2) not providing necessary information
27    in advance of the Zoom Case Management Conference; (3) not attending the Zoom Case
28    Management Conference or contacting the Court or Defendants’ counsel regarding the
                                                     6
                                                                                      19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.124 Page 7 of 11

1     same; and (4) not responding to this Court’s second Order to Show Cause. Further,
2     Plaintiff has not contacted this Court or opposing counsel to communicate any requests
3     for assistance or variance. Because it appears from Plaintiff’s conduct that he has
4     abandoned his case, the Court finds that the relevant factors warrant dismissal.
5     A.     Plaintiff’s Failure to Comply with Court Rules and Orders was Willful
6            Before imposing terminating sanctions, due process requires that a Court find
7     that a litigant’s conduct was the result of “willfulness, bad faith, or fault.” Hyde & Drath
8     v. Baker, 24 F.3d 1162, 1167 (9th Cir. 1994) (citing Wyle, 709 F.2d at 589). The
9     willfulness standard simply requires that the “punished conduct [is] within the litigant’s
10    control.” Fjelstad, 762 F.2d at 1341.
11           In the instant case, both the Court and Defendants’ attorney have made
12    significant efforts to ensure Plaintiff knew what he needed to do to pursue his case and
13    had the opportunity to do so if he wished to. Despite being given notice and being
14    ordered to do so, Plaintiff has not updated his contact information with the Court, did
15    not attend the Case Management Conference, and did not respond to this Court’s
16    second Order to Show Cause. Further, he has not communicated with the Court in any
17    way since November 2, 2020. After the Court’s conversation with Plaintiff on November
18    2, 2020 and considering his subsequent inaction in the face of court orders, the Court
19    can only interpret Plaintiff’s failures as willful.
20    B.     Five-factor test
21           Having found that Plaintiff’s failure to comply with Court rules and orders was
22    willful, the Court now evaluates the five factors considered in this circuit when
23    evaluating whether to impose terminating sanctions. For the reasons described below,
24    this Court recommends DISMISSING this case in its entirety.
25           1.     Public Interest in Expeditious Resolution of Litigation
26           The Ninth Circuit has repeatedly stated that “[t]he public’s interest in expeditious
27    resolution of litigation always favors dismissal.” Yourish v. Cal. Amplifier, 191 F.3d 983,
28    990 (9th Cir. 2002). That factor is no different in this case, as it makes little sense to
                                                       7
                                                                                     19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.125 Page 8 of 11

1     continue to devote court and government resources to a case that Plaintiff appears to
2     have abandoned.
3           2.     The Court’s Need to Manage its Dockets
4           Because Plaintiff’s repeated failure to update his contact information and attend
5     court hearings has repeatedly required the Court’s attention, this factor weighs in favor
6     of dismissal. While the Court recognizes that it could simply issue a scheduling order at
7     this juncture without Plaintiff’s input, doing so would only prolong the disruption caused
8     by an evidently abandoned case.
9           3.     The Risk of Prejudice to Defendants
10          When assessing prejudice, courts consider whether the “plaintiff’s actions impair
11    the defendant’s ability to go to trial or threaten to interfere with the rightful decision of
12    the case.” Malone v. U.S. Postal Serv., 833 F.2d 128, 131 (9th Cir. 1987). Though the
13    pendency of a lawsuit alone is insufficient prejudice to warrant dismissal (Yourish, 191
14    F.3d at 991), “[u]nnecessary delay inherently increases the risk that witnesses’
15    memories will fade and evidence will become stale.” Pagtalunan v. Galaza, 291 F.3d
16    639, 643 (9th Cir. 2002). A party’s reason for defaulting is considered in relation to risk
17    of prejudice to the party requesting sanctions. Yourish, 191 F.3d at 991. Even where no
18    specific finding of prejudice is made, a lack of prejudice is not determinative where
19    “counsel continues to disregard deadlines, warnings, and schedules set by the district
20    court.” Henderson, 779 F.2d at 1425.
21          Here, delay appears to be the only imminent prejudice caused by Plaintiff’s failure
22    to prosecute his case. However, Plaintiff has not provided any excuse for his failure to
23    comply with court order and relevant rule or participate in this litigation. This
24    unexplained delay does not counterbalance requiring Defendants to prepare to defend
25    this case when it appears Plaintiff has abandoned it. Considering Plaintiff’s lack of
26    communication or explanation for the delay he is causing, this factor also favors
27    dismissal.
28    ///
                                                    8
                                                                                    19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.126 Page 9 of 11

1           4.     Public Policy Favoring Disposition of Cases on their Merits
2           The public policy in favor of disposing of cases on their merits is strong and
3     weighs against dismissal. Pagtalunan, 291 F.3d at 643. However, in circumstances
4     where the behavior of the party against whom dismissal is sought has impeded
5     disposition on the merits, this factor “lends little support.” In re Phenylpropanolamine
6     (PPA) Prod. Liab. Litig., 460 F.3d 1217, 1228 (9th Cir. 2006) (collecting cases).
7           Plaintiff’s actions in this case are preventing its progress toward resolution on the
8     merits. In consideration of Plaintiff’s request to engage in further settlement
9     discussions prior to the opening of discovery, after the November 2, 2020 conference,
10    the Court set a follow-up Case Management Conference and asked Defendants’ counsel
11    to come prepared to discuss settlement options. As discussed in the background
12    section, the Court instructed Plaintiff regarding what he would need to do to participate
13    in the conference and attempt to resolve the case. However, Plaintiff chose not to fulfill
14    his obligations and appears to have abandoned this case. Without any further
15    indication that Plaintiff is pursuing this case, the Court does not believe Defendants
16    should be required to move forward toward litigation on the merits.
17          5.     Availability of Less Drastic Sanctions
18          A district court must consider the impact of a sanction, and whether a less severe
19    sanction could adequately address a party’s failure to engage in the discovery process.
20    Malone, 833 F.2d at 131-32. Reviewing courts will consider whether the district court
21    (1) discussed the feasibility of less severe sanctions, (2) imposed alternative sanctions
22    prior to ordering dismissal, or (3) warned the party that dismissal was a potential
23    sanction prior to ordering the same. Id. at 132. Warning a party that failure to comply
24    with a court order will result in dismissal can satisfy the consideration of alternatives
25    requirement. Id. at 132-33. Conversely, the Ninth Circuit has reversed dismissals due,
26    at least in part, to a district court’s failure to warn the non-compliant litigant that
27    continued non-compliance will result in dismissal. Id. at 133 (collecting cases).
28
                                                     9
                                                                                     19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.127 Page 10 of 11

1           In the instant case, where Plaintiff offers no reason for his failure to update the
2     Court with his current contact information, attend court-ordered hearings, or respond
3     to an Order to Show Cause, no sanction less severe than dismissal would cure the
4     problem. The Court has already tried to simply inform Plaintiff of his obligations. (See
5     ECF Nos. 19, 23, and 24.) Next, the Court ordered Plaintiff to file a declaration showing
6     cause for his failure to update his contact information or prosecute this case and
7     specifically warned Plaintiff that failure to do so would result in this Court
8     recommending that the case be dismissed. (ECF No. 26.) Still, Plaintiff has not
9     responded. Monetary sanctions also seem ineffective. All Plaintiff needed to do to
10    avoid dismissal was provide a justification for his delay and begin participating in
11    litigation. Ordering him to pay money does not seem any more likely to induce his
12    participation than the incentive of pursuing the damages he seeks in litigation. Finally,
13    simply issuing a scheduling order and permitting this case to go forward is also not an
14    acceptable option. Such action would likely impose unnecessary work of Defendants’
15    counsel and the Court in the face of Plaintiff’s abandonment of this case. This factor,
16    therefore, also favors dismissal.
17          However, the Court notes that if Plaintiff objects to this Report and
18    Recommendation and responds to the concerns herein, such actions would change the
19    Court’s analysis and recommendation.
20                                        IV.    CONCLUSION
21          For the reasons set forth above, this Court RECOMMENDS that the District Court
22    issues an order DISMISSING this case.
23          IT IS ORDERED that no later than January 27, 2021, any party to this action may
24    file written objections with the Court and serve a copy on all parties. The document
25    should be captioned “Objections to Report and Recommendation.”
26          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
27    Court and served on all parties no later than February 10, 2021. The parties are advised
28    that failure to file objections within the specified time may waive the right to raise those
                                                    10
                                                                                       19cv1344-BAS (MSB)
     Case 3:19-cv-01344-BAS-MSB Document 28 Filed 12/28/20 PageID.128 Page 11 of 11

1     objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
2     Cir. 1998).
3           The Court further ORDERS the Clerk’s Office to serve this Report and
4     Recommendation on Plaintiff both at his address of record, and at the address provided
5     by Defendants’ counsel in his Declaration. (See ECF No. 20 at 3.)
6           IT IS SO ORDERED.
7     Dated: December 28, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 11
                                                                              19cv1344-BAS (MSB)
